DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-15 are pending (claim set as filed on 03/04/2019).

Priority
	This application filed on 12/10/2018 has a provisional application no. 62/597,446 filed on 12/12/2017.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. §1.56).

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parvari (Stem cell isolation by a morphology-based selection method in postnatal mouse ovary, 2015). 
	Parvari’s general disclosure relates to isolation methods of ovarian germ stem cells from murine ovaries (see abstract).
Regarding claims 1-3, Parvari discloses that embryonic stem cell-like cells can be yielded from neonatal mouse ovaries (see page 671, right col.). Parvari teaches embryonic tissue was physically and chemically treated to obtain a cell pellet wherein the cell pellet was resuspended and counted using a Neubauer slide. 2×106 cells were transferred per 100 mm culture dish in about 3 mL of murine embryonic fibroblast (MEF) growth medium and maintained at 5% CO2 and 37°C for 24 h. MEF were trypsinized and replated on gelatin-coated (0.1%) 4-well plates at a density of 50,000 to 60,000 cells/cm². Parvari teaches “colony forming cells from ovarian cells that had been seeded onto an murine embryonic fibroblast (MEF) monolayer” (see abstract and pages 671-672: Materials and Methods section).
Regarding claims 5-6 and 11-13, Parvari teaches “the cell pellet was resuspended and then passed through a 70 μm nylon cell strainer. A pre-plate culture was performed for 30 min to decrease fibroblast contamination. The buoyant cells were transferred onto gelatin-coated 60 mm culture dishes in DMEM supplemented with 0.1 mM β-mercaptoethanol 1% (v/v) nonessential amino acids, 2 mM L-glutamine, 1% (v/v) lyophilized mixture of penicillin and streptomycin, 5000 units/mL mouse leukemia inhibitory factor (LIF), and 15% (v/v) FBS at 37°C under 5% CO2 in a humidified air atmosphere. After cultivation of total ovarian cells on gelatin-coated 
Regarding claim 9, Parvari teaches “we isolated and cultured GSCs based on their colony-forming ability. Isolated cells formed embryonic body-like structures. We isolated a population of small, round cells from mouse ovaries. The small size of these cells and their embryonic characters were similar to very small embryonic-like cells (VSEL)” (see page 674). 
Regarding claim 14, Parvari teaches expression of germ and stem cell specific genes (Oct-4, Nanog, Fragilis, C-kit, Dazl, and Mvh) was analyzed by reverse transcription-polymerase chain reaction (RT-PCR) (see page 672-673 and Table 1). 
Regarding claim 15, Parvari verified the presence of ovarian stem cell-like cells in neonatal mouse ovaries and further discloses that stem cells with embryonic character were found in human tissues (see page 676, right col.).

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 4, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Parvari as applied to claims 1-3, 5-6, 9, and 11-15 above, and in view of Tilly (US 2016/0237402 A1). 
Parvari’s disclosure is discussed above.
However, Parvari does not teach: the cell culture density (claims 4 and 10); filtering mature oocytes with a 40 µm filter mesh (claim 7); or ovaroids with a diameter between 50-100 µm (claim 8).
Tilly’s general disclosure relates to cell culture methods for the directed differentiation of multi-potent cells, female germ line stem cells, or oogonial stem cells into mature oocytes and granulosa cells (see abstract & ¶ [0016], [0028]). Tilly teaches a density of 2x103 cells per well (see ¶ [0041]-[0042]). Tilly discloses that the diameter of a maturing oocyte varies from species to species and is identifiable by one skilled in the art. For example, a human oocyte may have a diameter greater than about 10-200 µm (see ¶ [0104]-[0105]). Tilly teaches a filtration (35-μm pore size) (see ¶ [0166]). 
At the time of filing, the claimed limitations of cell density, cell diameter, or filter size would have been prima facie obvious to one of ordinary skill in the art following the guidance of the cited prior art references. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious (MPEP 2141.02 (I)). Both of the references of Parvari and Tilly, as a whole, are directed to the formation of small 3 cells per well and that the diameter of the cell can be readily determined by one of ordinary skill in the art (MPEP 2144.05). In other words, absent evidence of criticality, a person having ordinary skill in the art would readily practice widely to optimize the cell culture density for the desired formation of spheroids (ovaroids) colony formation and select the appropriate sized filter to isolation or harvesting of oogonial stem cells. Accordingly, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art. 

Notice of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baharvand (US 2015/0037883 A1) is considered of pertinent art. Baharvand is directed to a method for derivation and long term establishment of ground state pluripotent embryonic stem cells (see abstract).

Conclusion
No claims were allowed.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653